Britt, J.
Defendant first assigns as error the failure of the trial •court to grant his motion for continuance. He contends that although his counsel was appointed on 20 October 1967 to represent him in the thirty-one cases, he did not learn until two days before the trial which of the thirty-one cases pending against him would be tried on the date calendared.
There is no merit in this assignment of error. “Granting or denying a motion for continuance rests in the sound discretion of the presiding judge and his decision will not be disturbed on appeal, except for abuse of discretion or a showing the defendant has been deprived of a fair trial.” Bobbitt, J., speaking for the Supreme Court of North Carolina in State v. Ferebee, 266 N.C. 606, 146 S.E. 2d 666, and quoting from State v. Ipock, 242 N.C. 119, 86 S.E. 2d 798. Defendant has failed to show abuse of discretion or that he has been deprived of a fair trial.
Defendant also assigns as error certain portions of the trial court’s charge to the jury. We have carefully considered the charge in its entirety and find that it is without prejudicial error; therefore, defendant’s assignments of error relating thereto are overruled.
Although defendant’s counsel did not comply with our Rule 19(d)(2), we have carefully reviewed the entire record. Defendant had a fair trial, free from prejudicial error. The judgment of the Superior Court is
Affirmed.
Campbell and Morris, JJ., concur.